Citation Nr: 1030029	
Decision Date: 08/11/10    Archive Date: 08/24/10

DOCKET NO.  06-24 285	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Whether a disability rating reduction from 100 percent to 10 
percent for the service-connected residuals of prostate cancer 
status post prostatectomy, effective February 1, 2006, was 
proper, to include entitlement to an evaluation in excess of 10 
percent for the period beginning February 1, 2006.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Flot, Associate Counsel




INTRODUCTION

The Veteran had active service from November 1965 to September 
1967.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a November 2005 rating decision from the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee.

The issues of entitlement to service connection memory 
loss, to include as due to exposure to herbicides, and 
entitlement to service connection for an acquired 
psychiatric disorder other than posttraumatic stress 
disorder, to include as secondary to exposure to 
herbicides and as secondary to the service-connected 
residuals of prostate cancer status post prostatectomy, 
have been raised by the record, but have not been 
adjudicated by the Agency of Original Jurisdiction (AOJ).  
Therefore, the Board does not have jurisdiction over them, 
and they are referred to the AOJ for appropriate action.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

In December 2009, this matter was remanded by the Board for 
additional development.  It once again is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.  VA will 
notify the appellant if further action is required.


REMAND

The Veteran's claim unfortunately must be remanded again.  
Although the Board sincerely regrets the additional delay this 
will cause, adjudication cannot proceed without further 
development for the following reasons.



Compliance with Previous Remand

"A remand by . . . the Board confers on the Veteran or other 
claimant, as a matter of law, the right to compliance with the 
remand orders."  Stegall v. West, 11 Vet. App. 268, 271 (1998).

This matter was remanded in December 2009 because the June 2006 
Statement of the Case (SOC) did not set forth, cite to, or 
discuss any statutes or regulations regarding the reduction of 
the Veteran's disability rating.  As such, the Board's remand 
instructions directed that a Supplemental Statement of the Case 
(SSOC) containing the information "required by 38 U.S.C.A. 
§ 7105(d)(1) and 38 C.F.R. § 19.29, including ... (2) notice of all 
applicable statutes and regulations," be provided to the Veteran 
and his representative.

The SSOC was issued in February 2010.  Reference was made to the 
statutes and regulations recited in documents previously received 
by the Veteran.  Only one regulation, 38 C.F.R. § 3.159 (2009), 
was set forth directly.

A review of the documents previously sent to the Veteran reveals 
that none of the statutes and regulations recited therein relate 
to the reduction of a disability rating.  38 C.F.R. § 3.159 
(2009) similarly does not relate to reduction of a disability 
rating.  Rather, it describes VA's duty to assist a Veteran in 
developing his claim.  The Veteran therefore still has not 
received notice of the applicable statutes and regulations 
regarding the reduction aspect of his claim.  Another remand is 
necessary so that such notice can be provided.  This shall 
include, at a minimum, notice of 38 C.F.R. §§ 3.105 and 3.344.

Treatment Records

As noted above, VA has a duty to assist the Veteran in the 
development of his claim.  This duty includes making reasonable 
efforts to help him procure relevant records, whether or not they 
are in Federal custody.  See 38 U.S.C.A. § 5103A(b) (West 2002 & 
Supp. 2009); 38 C.F.R. § 3.159(c) (2009).

A statement from S.C., the Veteran's wife, was received in June 
2010.  She indicated that the Veteran's bladder incontinence 
became so bad he "had to have a surgical procedure to control 
his leakage."

The medical evidence associated with the claims file consists of 
various treatment records dated in July and August 2004 
concerning the Veteran's radical prostatectomy, a report of his 
June 2005 VA genitourinary examination, and August 2005 letters 
from Drs. C.B. and D.G.  Nowhere in these records, report, or 
letters is surgery for incontinence mentioned.  Given that VA 
just recently was made aware of this surgery, the Veteran has not 
been requested to supply records pertinent thereto or provide 
contact information for his treatment care provider and 
authorization so that such records may be obtained on his behalf.  
Fulfillment of VA's duty to assist requires that these requests 
be made.  As such, a remand also is necessary to accomplish this 
task.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
Expedited handling is requested.)

1.  Contact the Veteran and request that 
he identify the name and address of the 
treatment care provider who performed his 
incontinence surgery as well as the 
approximate date of this surgery.  Also 
request that he provide his treatment 
records concerning the surgery to VA or 
authorize VA to obtain such records on his 
behalf.  All contact with the Veteran and 
all attempts to obtain these records on 
his behalf must be documented in the 
claims file.  Any treatment records 
received shall be associated with the 
claims file.

2.  Review the Veteran's claims file and 
undertake any additional development 
indicated.  This may include obtaining and 
associating with the claims file, after 
securing any required authorization, 
additional pertinent records identified by 
the Veteran during the course of this 
remand. This also may include providing a 
medical examination and/or obtaining a 
medical opinion to assess the current 
nature, extent, and severity of the 
Veteran's disability, if necessary.

3.  After completion of the above 
development, readjudicate the entire claim 
by providing the Veteran and his 
representative with a SSOC.  The SSOC must 
contain the information required by 
38 U.S.C.A. § 7105(d)(1) and 38 C.F.R. 
§ 19.29, including (1) a summary of the 
evidence, (2) notice of all applicable 
statutes and regulations (recitation 
of 38 C.F.R. §§ 3.105 and 3.344, at a 
minimum, for the reduction aspect of 
the claim), (3) the decision, and (4) the 
reasons for the decision.

4.  Then, afford the Veteran and his 
representative a reasonable opportunity to 
respond to the SSOC before returning the 
claims file to the Board in accordance 
with appellate procedures.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 


	(CONTINUED ON NEXT PAGE)


action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


